Title: From James Madison to Anthony Merry, 9 November 1805 (Abstract)
From: Madison, James
To: Merry, Anthony


          § To Anthony Merry. 9 November 1805, Department of State. “I beg leave to trouble you with Duplicate Copies of two Documents concerning John Harl⟨a⟩; n, who appears to have been impressed into the British Ship of war, Petterell, which is supposed to be at this time on the American Coast, off the Harbor of Charleston, in South Carolina; and to ask the Interposition of your good Offices, to procure the Release of this man, whose Citizenship is fully proved by the Documents alluded to.”
        